DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Black et al. (US #2012/0078726) in view of Svendsen et al. (US #2012/0123871).

Regarding Claim 1, Black discloses a computer-implemented method for providing an interaction between an electronic device and a target location (Figs. 1-8; ¶0057) comprising:
receiving, at a server from the electronic device (Black ¶0058 discloses the remote social networking management system 30 further comprises a plurality of social media stored thereon, which is communicated to or exchanged with a corresponding mobile user device or interface 100), an identification of a target location (Black ¶0058 discloses the social media can further comprise a list or identification of user "friends" which the corresponding user previously added as a friend, acquaintance, or connection. Each time a user connects to a WIFI hotspot, WLAN or other local communication network 20, 20', the remote social networking management system 30 authenticates the user. Once the user or mobile device 100 is connected or authenticated by the remote social networking management system 30, the remote social networking management system 30 can notify the user or user device 100 if any friends or prior contacts are in the vicinity or otherwise located with a user-selected communication range ¶0064 discloses the social networking application 200 will link the two profiles associated with the corresponding users for subsequent identification as "friends." ¶0086 discloses the method 400 further comprises displaying an identification of a plurality of other user devices disposed within the communication range. Such devices, whether disposed in a communicative relation with a common hotspot or a different non-overlapping hotspot, are referred to as in-range user devices. The identification of in-range user device via a list or non-list presentation);
transmitting a request, from the server to the target location (Black ¶0036 discloses the communications circuitry 110 can include any suitable communications circuitry operative to connect to a communications network and to transmit communications [e.g., voice or data] from user device 100 to other devices within the communications network or within a user-selected communication range. ¶0053 discloses Fig. 1 illustrates how the application can use a free public WLAN to identify where other user devices 100 are located and where commercial establishments 40 are located, and to enable users and hosting establishments 40 to communicate with the each other via the free public WLAN), for a video feed associated with the target location (Black ¶0045 discloses the type of advertisement(s) [e.g., text only, text and image, video, etc.]. ¶0060 discloses the social networking application 200 is structured to connect or otherwise allow two or more user devices 100, 100' to communicate with one another via mobile to mobile or application to application chat, video chat, voice chat, and/or communication of data, including photographs, audio files, video files, sound clips, ringtones, etc. ¶0064 discloses the social networking application 200 is structured to open a communication window 67 which allows the two or more users to communicate [via text chat, voice chat, video chat, etc.]; Figs. 4D, 5C- 5E, 6B);
receiving, at the server, the video feed; and transmitting, from the server to the electronic device, the video feed (Black ¶0043 discloses the server(s) 32 and/or other commercial communication devices can be updated regularly with new promotional media such that the user devices 100 receive up-to-date information accordingly).
Black may not explicitly disclose transmitting a request, from the server to the target location, for a video feed associated with the target location; receiving, at the server, the video feed; and transmitting, from the server to the electronic device, the video feed.
However, Svendsen (abstract) teaches transmitting a request, from the server to the target location (Svendsen ¶0007 discloses an ad request is received from a requestor. The requestor is preferably a website or web service such as, for example, a social networking service; claim 9), for a video feed associated with the target location (Svendsen ¶0006 discloses the one or more photo ad templates can be a viewing experience of the user [e.g., a video watched by the user or a series of videos watched by the user]. ¶0032 discloses a status update is a message provided by a user for publication via a status update, or micro-blogging, service such as, for example, the Twitter® micro-blogging and social networking service or the Facebook® social networking service. The status update can include a text-based status update, an audio status update, a video status update, an image status update, or any combination thereof);
receiving, at the server, the video feed (Svendsen ¶0007 discloses in response, one or more of the photo advertisements [i.e., video] that satisfy the ad request are selected and returned to the requestor. ¶0096 discloses the photo ad creation process can be triggered in response to the user watching a video or a television show on internet TV); and
transmitting, from the server to the electronic device, the video feed (Svendsen ¶0055 discloses the benefit can be returned to the participants by sending a coupon to the check-in clients 52 of the participants. Alternatively, the benefit can be returned to the participants in some other manner [e.g., text message, e-mail, or the like]).
Black and Svendsen are analogous art as they pertain to real-time audio-visual interaction. Therefore it would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the electronic device interaction (as taught by Black) to subsequently produce the photo advertisement by the ad function and/or an ad requestor [e.g., the social networking service] (as taught by Svendsen, ¶0052) to post a photo advertisement as a status update for a user via a social networking service (Svendsen, ¶0052).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651